Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on November 11, 2019 is being considered by the Examiner. 
Drawing
The drawing filed on November 11, 2019 is being accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claims 2, 6 and 7 are objected on the following minor informalities: with regard to claim 2, in page 1, starting the first line into the claim, “..a historical data QR code” should read “...a historical data included in quick reference (QR) code”. Furthermore, make appropriate amendment in claims 6 and 7. 
Claims 2, 6 and 7 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Closest Prior Art
Frederick et al. (U.S. Patent No. 6,781,130, hereon Frederick) is directed to a rock avoidance control system for solid mineral mining using a forward-looking rock/mineral interface detector and controlling the miner to cut to the detected rock/mineral interface. One or more armored gamma ray detectors are positioned near the cutter and move with the cutter such that the angular size of the field of view is not reduced. Angular movements of the cutter are measured and used for calculating the rock/mineral interface location. A device is incorporated within an armored rock detector to sense angular movements of the cutter boom and to correlate changes in gamma radiation to the angular movements, within selected energy ranges. The thickness of the remaining coal is calculated by measuring the rate at which the gamma radiation increases. In one embodiment, rock detectors are used to steer the cutting of the leading drum and/or the trailing drum a long-wall mining system (see Frederic, Abstract). 
In reference to claim 1: the instant application is directed to a structurally and functionally different “a quick fixing device for measuring a tunnel peripheral convergence. Further, the structure includes “a through hole is provided on the reinforcing spacer, through which the reinforcing spacer is sleeved on the fastener; and the reinforcing spacer is arranged between the explosive powder loading portion on the rear end of the fastener and the first steel sheet; the reflective film is provided on the other side of the second steel sheet opposite to the fastener, and a rear end of the reflective film extends to the side of the second steel sheet adjacent to the fastener; and the information board is provided on the side of the second steel sheet provided with the reflective film”, in combination with the rest of the claim limitations as claimed and defined by the Applicant. The remaining claims depend on the base claim and include further limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ely et al. (U.S. PAP 2010/0088240) discloses construction cost estimating and scheduling method. 
Ziegler (U.S. Patent No. 8,272,562) discloses method and promotional hang tags or labels associated product samples combined with interactive quick response (QR) or scannable codes linked to internet uniform resource locator (URL) for providing contact information. 
Xu et al. (U.S. Patent No. 7,898,661) discloses spectroscopic scatter-meter. 
This application is in condition for allowance except for the following formal matters: minor objection(s) to claims 2, 6 and 7. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857